Reasons for allowance

Applicant’s arguments, see page 1 of the remarks, filed April 04, 2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed April 04, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 3, 4 and 20 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed April 04, 2022, with respect to the claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 16-19 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed April 04, 2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-9 and 15-20 has been withdrawn. 
Claims 1-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Pehlke (US 2019/0115946 A1) relates to a radio frequency (RF) communication system in Figure 5A comprising: a power amplifier (PA 213) configured to amplify a transmission signal (Tx); a low-noise amplifier (LNA 218) configured to amplify a reception signal (Rx); a first switch (211) connected to an input terminal of the power amplifier; and a second switch (212) connected to an output terminal of the low-noise amplifier, wherein the RF communication system is implemented in a package substrate (820) including a top side module and a bottom side module opposite the top side module shown in Figures 9A and 9B. Miyakawa et al. (US 5,524,283) relates to a radio apparatus in Figure 1 comprising a circuit board (1) including a transmitter circuit and a receiver circuit, as shown in Figure 4, wherein variable components of the transmitter circuit and the receiver circuit are mounted on both sides of the circuit module. Wu (US 2013/0222045 A1) relates to a power switching circuit such as a bridge circuit shown in Figure 6 implemented on a printed circuit board substrate (85) including a high side switch (60) and a low side switch (7), which is mounted on the opposite side of the high side switch. Zhou et al. (US 9,590,494 B1) relates to a power factor correction circuit shown in Figure 4 which can be integrated into a single printed circuit board (PCB 700) illustrated in Figure 7, wherein the PCB includes 4 metal layers 702, 704, 706, and 708 separated from each other by insulating material payers. 
However, the prior art fails to show or teach that a module board includes a first principal surface; a second principal surface opposite to the first principal surface; and a plurality of dielectric layers that are stacked, wherein at least a portion of a first line that connects a transmission amplifier and a switch is included in an inner layer among the plurality of dielectric layers other than surface layers that define the first principal surface and the second principal surface, as recited in claims 1, 16, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632